                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                             CLARKSBURG


RICHARD VILLAR,

           Petitioner,

     v.                                        Civil Action No. 1:18-cv-107
                                                       (Judge Kleeh)

JENNIFER SAAD 1 and JEFFERSON
B. SESSIONS, United States
Attorney General,

           Respondents.


    ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 17] AND
           DISMISSING THE PETITION AS MOOT [DKT. NO. 1]

     On   May   7,   2018,   the   pro    se    Petitioner,    Richard   Villar

(“Petitioner”),      an   inmate   at    FCI    Gilmer   in   Glenville,   West

Virginia, filed a petition in this action pursuant to 28 U.S.C.

§ 2241 [Dkt. No. 1] seeking immediate release from custody.

     Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi for initial review.      On August 20, 2021, the Magistrate Judge

entered a Report and Recommendation (“R&R”), recommending that the

Court dismiss the petition as moot because Petitioner was released



1 Defendant Jennifer Saad was named by Petitioner as “Jennifere
Saab” which is incorrect. The Magistrate Judge directed in the
Report and Recommendation (“R&R) that the Clerk’s Office correct
the misspelling of Defendant’s name.
VILLAR v. SAAD                                                        1:18-CV-107

       ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 17]

from Bureau of Prison (“BOP”) custody on July 22, 2020 2 [Dkt. No.

17].

       The R&R also informed the parties that they had fourteen (14)

days    from   the       date   of   service      of    the   R&R   to   file   “written

objections identifying the portions of the Recommendation to which

objections are made.            Objections shall identify each portion of

the    magistrate        judge’s     recommended        disposition      that   is   being

challenged and shall specify the basis for each objection” [Dkt.

No. 17 at 6].     It further warned them that the “[f]ailure to timely

file objections . . . will result in a waiver of the right to

appeal    from       a     judgment     of       this    Court      based   upon     such

Recommendation” [Id.].               The docket reflects that service of the

R&R was accepted on April 21, 2021 [Dkt. No. 18].                           To date, no

objections have been filed.

       When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made.    28 U.S.C. § 636(b)(1)(C).               Otherwise, “the Court may adopt,

without        explanation,           any    of         the    magistrate        judge’s

recommendations” to which there are no objections.                       Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing


2 While Petitioner did not notify the Court of a change in address,
the R&R notes that a review of Mr. Villar’s underlying criminal
docket reveals that jurisidciton over Petitioner’s supervised
release was transferred to the Middle District of Florida [Dkt.
No. 17 at 6, n.3].
                                             2
VILLAR v. SAAD                                            1:18-CV-107

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 17]

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).             Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.           See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     Because   no   party    has   objected,     the   Court   is   under   no

obligation to conduct a de novo review.            Accordingly, the Court

reviewed the R&R for clear error.         This Court agrees with the R&R

findings that Petitioner’s Petition and requested relief are moot

because   Petitioner        was    already     released    from     custody.

Accordingly, upon careful review, and finding no clear error, the

Court ADOPTS the R&R [Dkt. No. 17].          The § 2241 Petition [Dkt. No.

1] is DISMISSED AS MOOT.      The Court further ORDERS that this matter

be STRICKEN from the Court’s active docket and DIRECTS the Clerk

to enter judgment in favor of Respondent.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to the

pro se Petitioner via certified mail, return receipt requested.

     DATED: June 30, 2021


                                    __/s/ Thomas S. Kleeh___________
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      3
